DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are currently pending and have been examined. 
EXAMINER’S NOTE
The Examiner has found the presented specification, drawings and claims to contain several grammatical and 35 U.S.C. 112(b) issues. The specification is replete with grammatical mistakes and the claims are replete with 35 U.S.C. 112(b) issues. Additionally, the claims are written in a way which does provide full, clear, concise and exact terms. The Applicant is requested to remove verbose language and fix all the issues highlighted by the Examiner. 
Drawings
The drawings are objected to because the caption for Fig. 7A mis-spells the word "Teheran".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact and contain many grammatical mistakes as shown below. 
The disclosure is objected to because of the following informalities: 
Page 1, first paragraph of the Specification recites, “However, the size, weight and power requirements needed make the use of such equipment is often prohibitive.”. This is grammatical incorrect. 
Page 1, second paragraph of the Specification recites, “Many military, and civilian, missions are heavily reliant on maintaining precision position, navigation, and timing, predominantly through the use of the global positioning system (GPS), and are negatively impacted when GPS signals are absent or degraded due to environmental obscuration or radio interference. GPS can be blocked by the same environmental considerations that other communications signals are.”. These two sentences are grammatically incorrect and unnecessarily verbose. 
Page 2, first paragraph needs an “and” after “low-probability of intercept”.
Page 4, second paragraph recites, “In an embodiment, a system containing a phased array antenna sends and receives signals whose angular pointing is management through a beamforming process.”. This is grammatically incorrect. 
Page 19, third paragraph, first sentence recites “One of the requirements for an atomic resonance to be useful as a clock is that it had to be insensitive to environmental influences like electric or magnetic fields.”. The word “had” should be changed to “has”. 
Appropriate correction is required.

Claim Objections
Claims 1-4,6,11,14,16 and 19 objected to because of the following informalities:  
Claim 1 recites the limitation, “equipping the pucks and bricks with a GPS receiver that can convert a relative location information being received from the bricks and pucks into an absolute geolocation and heading which can then be re- distributed to all bricks and pucks throughout the ad-hoc network;” This limitation should be re-written in clear, concise and exact terms. Additionally, the limitation should be in present tense and therefore, “can convert” should be changed to “converts”. Similar changes should be made to the rest of the claims to change passive verb tense to active verb tense.
Claim 1 recites the limitation, “the display/controller including a three-dimensional location graphical display in the form of the master viewer supporting individual unit functional status and human puck-bearer health status.” This limitation should be re-written in clear, concise and exact terms. Perhaps something along the lines of, “the master viewer includes a display depicting…”. 
Claim 2 recites, the limitation, “configuring the bricks with strong adhesive wherein one or more of the plurality of human workers, while initially running into the active operating region, posting a brick a predetermined distance off the ground while running into the active operating region;”. This limitation is grammatically incorrect and unnecessarily verbose. It needs to be re-written to be concise, clear and grammatically correct. 
Claim 6 recites the limitation, “configuring a phased array antenna with a 4 by 4 element pattern thereby allowing beam steering and the ability to attenuating a predetermined factor any unwanted signals originated from directions other than where the computational resources are directing the main beam, thereby lowering the probability of interference when receiving, and lowering a probability of transmission detection and interception of the system.” This claim is grammatically incorrect and needs to be re-written. Furthermore, the limitation recites, “when receiving” which should perhaps say “during reception” or at least provide clarity as to what is being received (i.e. “when receiving the…”). 
Claim 11 recites the limitation “the short-duration, high-power pulses”, where the comma should be omitted to be consistent with the antecedent. 
Claim 14 recites the limitation, “not varying whatsoever”. This limitation is implausible and unnecessary. It is impossible that the system clock does “not vary whatsoever” and has zero clock drift as any kind of clock, even atomic clocks, have some degree of error. 
Claim 16 should be re-written in clear, concise and exact terms, perhaps along the lines of “writing separate customized computer code to configure the FPGA for each of a plurality of different usages…”. 
Claim 19 recites the limitation, “the end-customer could making their own custom-version.”. This limitation is grammatically incorrect. 
The Examiner would like to point out to the Applicant that in some instance the Applicant recites the use of the term “GPS signal” while in other instances only recites “GPS” (such as in claims 1, 3 and 4) when referring to the GPS signal. The Applicant should be consistent with terminology throughout the claims to maintain clear antecedents. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the system" in "the system communicating through the ad-hoc network".  There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 6 and 16 also lack antecedent basis for “the system” as claim 1 introduces “a position-location system”.  
The term “a relative location information” in claim 1 is a relative term which renders the claim indefinite. The term “a relative location information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the additional orientation" in "maintaining a relative location and providing the additional orientation using a digital compass, integrating accelerometer, or other mechanism of obtaining an estimate of compass heading for the ad-hoc network".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation " the display/controller " in  ".  There is insufficient antecedent basis for this limitation in the claim as neither “a display” nor “a controller” has been introduced in claim 1. 
Claim 1 recites the limitation "the display/controller" in "and the display/controller including a three-dimensional location graphical display in the form of the master viewer supporting individual unit functional status and human puck-bearer health status.".  This limitation is indefinite as it is unclear whether the limitation is interpreted as the “display and controller” or the “display or controller”. 
Claim 1 recites the limitation "an absolute geolocation and heading which can then be re- distributed to all bricks and pucks throughout the ad-hoc network;" in ".  This limitation is indefinite as it is unclear whether both the “absolute geolocation and the heading” or only one of them is being distributed to all the bricks and pucks. The claim language is not clear and therefore renders the claim as indefinite.
Claim 2 recites, the limitation, “configuring the bricks with strong adhesive wherein one or more of the plurality of human workers, while initially running into the active operating region, posting a brick a predetermined distance off the ground while running into the active operating region;”. This limitation is indefinite as it is unclear what is meant by “while initially running”. This term “initially” is a relative term. Furthermore, the claim is written in such a confusing way that one of ordinary skill in the art would not be able to ascertain the scope of the limitation. What is the difference between “while initially running into the active operating region” and “while running into the active operating region”. All claims should be written in clear, concise and exact language without being unnecessarily verbose.  
Claim 3 recites, the limitation, “translating a plurality of beam steering information thereby determining position and timing with respect to a local area base radio within the active operating region.”. This limitation is indefinite as it is unclear what is meant by “translating a plurality of beam steering information” to “determine position and timing”. Position and timing of what?  Is this the position and timing of each puck? Is this the position and timing of each brick? Is it the position and timing of all the pucks and bricks? Is it the position and timing of certain pucks and bricks? The language here is very unclear and therefore indefinite.  
Claim 4 recites the limitation, “the ad hoc network furnishing position and timing of each of the plurality of pucks and bricks to an adjacent area and until one of the pucks or bricks is located outside of the GPS-denied region.” This limitation is indefinite as it is unclear as to what is meant by “and until” one of the pucks or bricks is located outside of the GPS-denied region.  Additionally, what “timing” is being furnished to each plurality of pucks and bricks? Timing of what is being furnished? 
Claim 5 recites the limitation "the elements of the ad-hoc network" in "during a situation where none of the elements of the ad-hoc network can get outside the GPS-denied area".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitations "the computational resources" and “the main beam” in "where the computational resources are directing the main beam".  There is insufficient antecedent basis for both of these limitations in the claim. 
Claim 6 recites the limitation "the probability of interference" in “hereby lowering the probability of interference when receiving”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the low-level processing and communication functions" in “configuring the bricks and pucks to comprise a floating point gate array (FPGA) to manage the low-level processing and communications functions;”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitations "the incoming and outgoing signals" and “the transceiver” in “an Analog2Digital/Digital2Analog converter handling the incoming and outgoing signals through the transceiver”.  There is insufficient antecedent basis for both of these limitations in the claim. 
Claim 7 recites the limitation "an Analog2Digital/Digital2Analog converter " in  ".  This limitation is indefinite as it is unclear whether the limitation is interpreted as “Analog2Digital and Digital2Analog” or “Analog2Digital or Digital2Analog”. The claim needs to provide clear and concise language as to the functionality of each component. Furthermore, the limitation recites the term “handling” which is an unclear term. What does it mean to “handle” the signals? 
Claim 7 recites the limitation "a bidirectional receive/transmit switch " in ".  This limitation is indefinite as it is unclear whether the limitation is interpreted as “receive and transmit switch” or “receive or transmit switch”. A bi-directional switch implies that it is used for both transmission and reception so the language here is unnecessarily verbose.  
Claim 8 recites the limitations, “the components”, "the DSPs", “the beam formers” and “the band pass filters” in  ".  There is insufficient antecedent basis for all of these limitations in the claim. 
Claim 9 recites the limitations "the plurality of bricks to be substantially rectangular" and “the bricks” in “configuring the plurality of bricks to be substantially rectangular such that once the ad- hoc network is activated, the bricks are mountable on a vertical surface and then remain stationary.”  This limitation is indefinite as it is unclear whether the limitation means that each one of the plurality of bricks or a certain number of the plurality of bricks are to be substantially rectangular. The claim needs to be clear and definite so one can ascertain the scope of the limitation. Perhaps the Applicant means to say, “each one of the plurality of bricks…” and “each one of the plurality of the bricks…”, respectively. 
Claim 10 recites the limitation "the plurality of pucks" in “configuring the plurality of pucks in a round disc-shape suitable to be sewn into clothing worn by the workers.”  This limitation is indefinite as it is unclear whether the limitation means that each one of the plurality of pucks or a certain number of the plurality of pucks are to be in a round disc-shape. The claim needs to be clear and definite so one can ascertain the scope of the limitation. Perhaps the Applicant means to say, “each one of the plurality of pucks…”. 
Claim 10 recites the limitation "by the workers" in “configuring the plurality of pucks in a round disc-shape suitable to be sewn into clothing worn by the workers.”  This limitation is indefinite as it is unclear whether the limitation means that each one of the plurality of workers or a certain number of the plurality of workers have the puck sewn onto them. The claim needs to be clear and definite so one can ascertain the scope of the limitation. Perhaps the Applicant means to say, “each one of the plurality of workers…”. 
Claim 11 recites the limitation "the puck or brick" in "the.  There is insufficient antecedent basis for this limitation in the claim. Which “the puck” or “the brick” is the Applicant referring to? Does the Applicant mean to say “each of the plurality of pucks” or “each one of the plurality of bricks”? Does the Applicant mean to say “each of the plurality of pucks” and “each one of the plurality of bricks”? Very unclear and indefinite language is being used here.
The term “a low average power” in claim 11 is a relative term which renders the claim indefinite. The term “a low average power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites the limitation, “including but not limited to military, special forces, fire-fighting, law enforcement, crowd control and riot control.”. This limitation is indefinite as it is unclear which is being claimed. The Applicant must clearly define the claim. Additionally, the use of the word “and” makes the claim implausible as all the applications listed cannot be included in the same invention. This limitation needs to be re-written to provide clear, concise and exact terms as to what is being claimed. 
Claim 13 recites the limitation "the phased antenna arrays" in “further comprising: the phased antenna arrays differing in amount of antenna elements and/or amount of power required to drive them.”  This limitation is indefinite as it lacks proper antecedent basis. Perhaps the Applicant meant to recite, “the plurality of numerous different phased antenna arrays…”. 
Claim 14 recites the limitation, “not varying whatsoever”. This limitation is implausible. It is impossible that the system clock does “not vary whatsoever” as any kind of clock, even atomic clocks, have some degree of error and clock drift. 
Claims 14 and 15 recite the limitation "the system clock". There is insufficient antecedent basis for this limitation in the claims. 
Claim 16 recites the limitation “for each of a plurality of different usages of the system responsive to an end-customer” This limitation is confusing and indefinite as it is unclear how a “usage” is “responsive to an end-customer”. There is unnecessary verbose language here as well.  The Applicant should use clear, exact and concise terms. Perhaps something along the lines of, “writing separate customized computer code to configure the FPGA for a plurality of different usages…”
The term “an original manufacturer building” in claim 17 is a relative term which renders the claim indefinite. The term “original” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites the limitation “an original manufacturer building and providing turnkey products to the end-customer.” This limitation is confusing and indefinite as it is unclear whether it is the original manufacturer building which is providing the turnkey products. Additionally, a method step cannot claim a building and not indicate how the method is tied to the building. The claim should be re-written so that it is definite and one can ascertain the scope of the invention. 
Claim 19 recites the limitation “further comprising: the end-customer could making their own custom-version.” This limitation is confusing and indefinite as it uses the word “could” which implies that such a feature is optional. If such a feature is optional why is it claimed as it has very little patentable weight. Furthermore, the claim is written grammatically incorrect and therefore it is unclear what is the scope of the claim and what the Applicant is attempting to claim. 
Note that all dependent claims are also rejected under 35 U.S.C. 112 (b) due to being dependent on rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,5-6,11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1).

Regarding claim 1, Rosenbaum discloses [Note: what Rosenbaum fails to specifically disclose is strike-through] 
A method of configuring a position-location system (Fig. 1), comprising: 
arranging a plurality of bricks (Fig. 1, plurality of beacons 110A-C), pucks (Fig. 1, plurality of beacons 110A-C), and a master viewer (Fig. 1, control station 120) into an ad-hoc network (Col. 23, lines 2-5, “The location information can be referenced against the beacons having no a-priori knowledge of the ‘perimeter of interest’, which can work well in a first responder safety-of-life situation.”) within an active operation region (Col. 7, lines 23-30, “As illustrated in FIG. 3, the ranging system can provide geographical-location (geo-location) capability with a resolution within a meter at a 100 meter distance from transceiver beacons 110 A-C, which can locate the user node (e.g., person 132 or object) inside an area or perimeter, such as a cafeteria, an arena, a hotel, a school, a hardware store, a stadium, a park, a wilderness area, a ship, and a water front.”); 
the system communicating through the ad-hoc network (Col. 22, line 63 - Col. 23, line 5; “The ranging system can locate people or objects thru walls by means of radio waves using beacons, end user nodes and the control station. The ranging system architecture can be external to the ‘perimeter of interest’ and thus can be non-invasive. The self contained architecture of the ranging system may not use an existing infrastructure (such as GPS, hotspots, or routers). The location information can be referenced against the beacons having no a-priori knowledge of the ‘perimeter of interest’, which can work well in a first responder safety-of-life situation.”); 
wherein if a GPS signal exists within the active operating region, equipping the pucks and bricks with a GPS receiver that can convert a relative location information being received from the bricks and pucks into an absolute geolocation (Col. 17, lines 43-55, “As part of the dual ranging capability, the beacon 110 can provide information about beacon's attitude (positioning) and pointing direction. Different sensors, such as a GPS receiver, can be used to gather attitude and/or pointing direction information. The beacon platform can be configured to adjust the beacon's orientation for uneven terrain. The ESA antenna 162 can include an angle of adjustment, so the center of the antenna's scan can be midway up an area (e.g., a building) to be scanned. The attitudes setting for the beacon can include GPS coordinates (e.g., latitude, longitude, or elevation), a horizontal level adjust, an ESA antenna rotational face direction, or an ESA antenna angle adjustment.”) and heading which can then be re-distributed to all bricks and pucks throughout the ad-hoc network (Col. 15, lines 57-67, “The range solutions can be relative to each beacon in contact with a targeted user (e.g., end user node). The range solutions can generate magnitude values (related to meters) for the TOF solution, and three dimensional ‘vector’ values (in degrees) for the AoA solution. The relative range values can be used to derive absolute geo-location positioning via averaging…Accurate attitude (i.e. positioning and pointing) information of each beacon can be determined and sent with the dual ranging data to the control station for processing and a total geo-location extraction.”, where “relative” to each other implies that the “heading” is distributed to all beacons to obtain absolute geo-location positioning). 

the display/controller (Fig. 1, control station 120) including a three-dimensional location graphical display in the form of the master viewer (Col. 22, lines 45-49, “Utilizing a control station monitor with a three dimensional (3D) GUI, an exact location of end user node can carefully monitored and logged, providing an unparalleled level of security, information, reliability and safety.”) supporting individual unit functional status and human puck-bearer health status (Col.6, lines 28-33, “The ranging system can include various components, such as an end user node 130, beacons 110A-C, and a control station 120. The end user node can include a small, low power transceiver card or device with an omni-directional antenna, which can be placed on each person or object to be tracked.”;  Col. 22, lines 49-54, “Besides positioning data, other information can be transmitted to the command station such as oxygen level, heart rate, blood pressure, oxygen tank levels, and/or temperature. By secure means, the data generated by the ranging system can also be seen by remote monitors.”).

Sandford discloses, 
in situations where no GPS signal is available (Fig. 1 depicts the system for GPS-denied environment; Paragraph 0016-0017, “Combining sensor information from these two velocity sensors and range sensors and other onboard sensors offers capability not possible with current onboard systems. Navigation without GPS signals and without significant systematic errors offers new capability for GPS denied vehicles…The present invention can largely eliminate the systematic error due to the linear accelerometers used for navigation. By combining a good clock, a heading sensor like a compass, a gyroscope, and/or a terrain matching system with Doppler LIDAR (Light, Detection and Ranging) the present invention allows stealthy, self-reliant, accurate navigation over long distances which is not economically possible with current technology.”), maintaining a relative location (FIG. 8, see steps 98 and 100) and providing the additional orientation using a digital compass, integrating accelerometer, or other mechanism of obtaining an estimate of compass heading for the ad-hoc network, thereby achieving absolute geolocation and heading for all pucks and bricks (Paragraph 0094, “In one embodiment, one or more heading sensors 36 provide the absolute orientation to the universal reference frame 22 of the vehicle 12. Heading sensors 36 indicate the direction of travel with respect to the universal reference frame 22. Alternative methods for determining the direction of travel relative to some reference frame include using a compass, a star tracker, or a terrain matching system.”; Paragraph 0109, “The Heading Sensor 36 may implement the present invention using a compass, a star tracker, a terrain matching system or an inertial measurement unit.”); 

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Rosenbaum with Sandford to incorporate the feature of: in situations where no GPS signal is available, maintaining a relative location and providing the additional orientation using a digital compass, integrating accelerometer, or other mechanism of obtaining an estimate of compass heading for the ad-hoc network, thereby achieving absolute geolocation and heading for all pucks and bricks. Both arts are considered analogous as they both disclose the use of multiple transceivers (i.e. sensors) to maintain relative positioning in areas where GPS may be unavailable. However, Rosenbaum fails to specifically disclose the feature mentioned above of using a compass, accelerometer or other means for obtaining a compass heading to combine it with the relative location estimation to establish an absolute geolocation of the sensors. This feature is disclosed by Sandford. It is known in the art to using compass sensors in addition to other sensors on a object to help in provide absolute geolocation of the object in a universal frame of reference. Therefore, it would have been to incorporate such a feature as disclosed by Sandford into the invention as disclosed Rosenbaum. The incorporation of such a feature would provide a more accurate absolute geolocation of an object of interest. 

Regarding claim 2, Rosenbaum further discloses 
The method of Claim 1, further comprising: 
a plurality of human workers wearing the pucks sewn or embedded within their clothing (Col. 14, lines 4-6, “The end user node can be included in a handset or badge style component with a secure means of attaching the node to the end user.”); 
configuring the bricks with strong adhesive (Col. 16, lines 3-4, “The associated hardware circuitry can be tied into the beacon transceiver structure.”, where the beacon includes “hardware circuitry” and it is well known in the art that “hardware circuitry” includes solder which is an adhesive. Under BRI the fact that the beacon includes hardware circuitry (i.e. solder joining the components of the hardware circuits) the claim limitation is covered) wherein one or more of the plurality of human workers, while initially running into the active operating region (Col. 23, lines 2-5, “The location information can be referenced against the beacons having no a-priori knowledge of the ‘perimeter of interest’, which can work well in a first responder safety-of-life situation.”, where “first responder safety-of-life situation” implies that the workers are “running”), posting a brick a predetermined distance off the ground while running into the active operating region (Col. 20, lines 46-47, “FIG. 11 illustrates a close in beacon 110D and close out beacon 110E placement.”, where a predetermined distance off the floor can be zero or any distance and as it is an ad-hoc network the first responders place these to create the perimeter); and 
displaying locations of all of the plurality of workers within the master viewer for use by one or more supervisory persons (Col. 14, line 61- Col. 15, line 2, “The control station can be configured to show the location and movement history of the end users inside the perimeter of interest. The control station can be configured to provide biometrics of the field agents and various modes of secure communication, particularly of a discrete nature, if desired. Software processing can be designed to perform functions such as simultaneous matrix equation solving and triangulation for ranging solutions with information gathered from the respective beacons and user nodes.”, where note that the “for use by one or more supervisory persons” is considered intended use and therefore does not get patentable weight).

Regarding claim 3, the combination of Rosenbaum and Sandford discloses  
The method of Claim 1. Rosenbaum further discloses [Note: what Rosenbaum fails to disclose is strike-through], 
further comprising: 

translating a plurality of beam steering information thereby determining position and timing with respect to a local area base radio within the active operating region (Col. 6, lines 59-61, “The control station 120 can link the beacons together using a local area network (LAN) to generate ranging information.”; Col. 9, lines 9-12, “The beacon can include a beacon ESA Zigbee module for communicating with the control station via the LAN, generating the RF signals 190 for the antenna array, and providing signals for the beam forming network 178.”).

Sandford discloses, 
in situations where no GPS is available (Fig. 1 discloses system used in a GPS denied environment), achieving position (Fig. 4, achieved by element 38, “Absolute Location Sensor”), navigation (Fig. 4, achieved by element 44, “Navigation Reference Sensor”) and timing of each brick and puck by utilizing a range timer (Fig. 4, achieved by element 40, “Timer”) controlled by a system clock (this feature is implicit as the timer in obviously controlled by a system clock; Paragraph 0095, “One embodiment of the invention uses a timer to measure durations of travel over periods of constant speed and heading. The accuracy of the clock is driven by the need for accuracy in the location that is being determined. Errors in timing translate directly into errors in location. Each user has their own requirement on location accuracy, and, therefore, on the timer accuracy. The clock has a level of precision and accuracy that are sufficient to meet the navigation error requirements.”); 
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Rosenbaum with Sandford to incorporate the feature of: in situations where no GPS is available, achieving position, navigation and timing of each brick and puck by utilizing a range timer controlled by a system clock. Both arts are considered analogous as they both disclose the use of multiple transceivers (i.e. sensors) to maintain relative positioning in areas where GPS may be unavailable. However, Rosenbaum fails to specifically disclose the features mentioned above of a range timer controlled by a system clock to achieve position, navigation and timing of each sensor. This feature is disclosed by Sandford. It is known in the art to use range timers to help provide absolute geolocation, navigation and the timing of objects with sensors in a universal frame of reference. Therefore, it would have been to incorporate such a feature as disclosed by Sandford into the invention as disclosed Rosenbaum. The incorporation of such a feature would provide a more accurate positioning information of an object of interest in a frame of reference.

Regarding claim 5, the combination of Rosenbaum and Sandford discloses [Note: what Rosenbaum fails to specifically disclose is strike-through]
The method of Claim 3, 


Sandford discloses, 
further comprising: 
during a situation where none of the elements of the ad-hoc network can get outside the GPS-denied area (Fig. 1, the entire area is a GPS-denied area), obtaining accurate position for all of the plurality of pucks and bricks (i.e. of all the onboard sensors as depicted in the drawings) using a combination of a system clock and the digital compass (Paragraph 0017, “The present invention can largely eliminate the systematic error due to the linear accelerometers used for navigation. By combining a good clock, a heading sensor like a compass, a gyroscope, and/or a terrain matching system with Doppler LIDAR (Light, Detection and Ranging) the present invention allows stealthy, self-reliant, accurate navigation over long distances which is not economically possible with current technology.”; Paragraph 0099, “The Location Processor 34 and its algorithm 96 combine heading, range, velocity and timing and previous locations data from various sensors (guidance, navigation and control computer).”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Rosenbaum with Sandford to incorporate the feature of: during a situation where none of the elements of the ad-hoc network can get outside the GPS-denied area, obtaining accurate position for all of the plurality of pucks and bricks using a combination of a system clock and the digital compass. Both arts are considered analogous as they both disclose the use of multiple transceivers (i.e. sensors) to maintain relative positioning in areas where GPS may be unavailable. However, Rosenbaum fails to specifically disclose the features mentioned above of a using a combination of both the system clock and compass sensors to obtain positioning information when GPS is denied in the area of interest. This feature is disclosed by Sandford. It is known in the art to a system clock in combination with compass sensors to achieve an absolute geolocation, navigation and the timing of sensors on objects in a universal frame of reference. Therefore, it would have been to incorporate such a feature as disclosed by Sandford into the invention as disclosed Rosenbaum. The incorporation of such a feature would provide a more accurate positioning information of an object of interest in a frame of reference.

Regarding claim 6, Rosenbaum further discloses
The method of Claim 1, further comprising: 
configuring a phased array antenna with a 4 by 4 element pattern thereby allowing beam steering (Fig. 5, EAS 162 includes at least a 4x4 element pattern and allows for electronic beam steering) and the ability to attenuating a predetermined factor any unwanted signals originated from directions other than where the computational resources are directing the main beam (see Fig. 12), thereby lowering the probability of interference when receiving, and lowering a probability of transmission detection and interception of the system (Col. 23, lines 6-16, “The use of narrow beams of radio waves can be used for angle-of-arrival (AoA) directionality. The use of narrow beams can penetrate thick walls or other obstructions. The rise time ToF solution can generate a distance measurement. The use of RF pulses in a frequency shared medium can economize the spectrum reduce direct current (DC) power requirements. The use of spread spectrum can minimize interference to and from other resources. The use of spread spectrum can minimize the potential of the ranging system being electronically jammed. The use of data encryption can protect the information being obtained”).

Regarding claim 11, Rosenbaum further discloses
The method of Claim 1, further comprising: the puck or brick feeding a low noise amplifier (Col. 13, lines 61-66, “The node can include additional circuitry, such as external amplifiers (HPA & LNA), which can be used to meet system RF dynamic range requirements. The peripheral amplifier components will enhance the performance for both transmitting and receiving.”) and creating short duration high-power pulses using low average RF power levels such that the short-duration, high-power pulses are capable of penetrating building concrete walls and soils above tunnels yet still maintaining a low average power (Col. 20, lines 17-37, “The narrow beam penetration of buildings, obstructions, and other structures can be affected by the building materials and the signal wavelength. For example, the RF signal attenuation of the signal can decrease as the metal screening sizes decrease or as the frequency decreases (i.e., the wavelength of the signal increases). Concrete blocks can have greater attenuation on signals than materials such as wood, plywood, or drywall (e.g., gypsum board). Frequencies above the S band (e.g., 2.4 GHz) can propagate better thru metal screen openings (such as a stucco wall with ‘chicken wire’ mesh screening, or a chain link fence). Frequencies below the S band (e.g., 2.4 GHz) can propagate better thru solid metal obstructions (such as a metal door). The wavelength of 2.4 GHz (i.e., 12.5 cm wavelength) can be effective for building penetration, and the ESA antenna generating the signal can have small antenna apertures. Although actual values can vary, the RF attenuation thru construction materials, such as plasterboard for a wall can be 3 dB, a glass wall with a metal frame can be 6 dB, a cinder block wall can be 4 dB, an office window can be 3 dB, a metal door can be 6 dB, and a metal door in a brick wall can be 12.4 dB.”; Col. 8, lines 43-56, “The high intensity directional phased-array narrow RF beams or pulses can be capable of penetrating most building construction and foliage obstructions with over a 70 dB link budget margin of penetration (in addition to approximately 51 dB free space loss). Due the reciprocity properties of antennas, the antenna can emit a high intensity directional phased-array narrow RF beam in a specified phase-shifted direction and can receive a weak signal from the omni-directional antenna in a direction of the specified phase-shifted direction. A link budget is an accounting of all of the gains and losses from the transmitter, through the medium (e.g., free space, air, obstruction, cable, waveguide, or fiber) to the receiver in a telecommunication system.”).

Regarding claim 12, Rosenbaum further discloses
The method of Claim 6, further comprising: customizing a plurality of numerous different phased antenna arrays according to differing end-user applications (Figs. 4 and 5 depict varying antenna array sizes and therefore the array can be “customized” based on application), including but not limited to military, special forces, fire-fighting, law enforcement, crowd control and riot control (Col. 11, lines 11-30, “The ranging system can be portable, self powered, and independent of local infrastructure “tie ins”. No internal building or area installment requirements are typically used in the ranging system, except for a small radio transceiver node (e.g., end user node) carried by a client user. In some applications, the ranging system can be permanently installed in, on the roof, in the attic, or crawl space of any building of any size. The ranging system may be installed and operated on or in a vehicle or trailer, boat, plane, or any other moving craft. The ranging system can be designed for rugged commercial, industrial or military environments, including harsh weather conditions, such as rain, wind, temperature, and other harsh conditions. For example, in an emergency situation, such as a building on fire, the ranging system can locate individual firemen inside a burning building. GPS can be unreliable in many if not most commercial buildings, and any existing infrastructure with location services would be incapacitated or undependable during a fire where power can be compromised or heat can destroy existing communication infrastructure systems.”).

Regarding claim 13, Rosenbaum further discloses
The method of Claim 12, further comprising: the phased antenna arrays differing in amount of antenna elements (Figs. 4 and 5 depict varying antenna array sizes and therefore the array can comprise phased antenna array differing in the amount of antenna elements) and/or amount of power required to drive them (Col. 8, line 36- Col. 9, line 13, “FIG. 4 illustrates a narrow pulsed beam 140 from an antenna array 160 (e.g., an ESA antenna with a plurality of apertures 164) that can penetrate an outside wall 152, which can usually have the most metal, and therefore the most RF shielding (e.g., typically 8 dB loss). Inner walls typically have a minor contribution to attenuation (e.g., <1 dB per wall). However, building walls, ceilings, floors and other materials can attenuate RF signals. The high intensity directional phased-array narrow RF beams or pulses can be capable of penetrating most building construction and foliage obstructions with over a 70 dB link budget margin of penetration (in addition to approximately 51 dB free space loss). Due the reciprocity properties of antennas, the antenna can emit a high intensity directional phased-array narrow RF beam in a specified phase-shifted direction and can receive a weak signal from the omni-directional antenna in a direction of the specified phase-shifted direction. A link budget is an accounting of all of the gains and losses from the transmitter, through the medium (e.g., free space, air, obstruction, cable, waveguide, or fiber) to the receiver in a telecommunication system. The link budget accounts for the attenuation of the transmitted signal due to propagation, as well as the antenna gains, feedline and miscellaneous losses. The enhance RF signal strength of the phased-array antenna (e.g., the ESA antenna) can have an increased intensity by 3 orders of magnitude (×1000 or 30 dB) over an omni-directional antenna. The omni-directional antenna can generate a reduced signal power response in an omni-directional beam 146. In an example, the narrow beams in a raster pattern scan can carry an interrogation message which can received and responded to automatically by the end user node (carried by a person 132A-B or object of interest), inside the perimeter. The information of the person's location, direction of travel 134A-B and/or status can be communicated back thru a secure (encrypted) dedicated network to a control and command center, which initiated the inquiry. In an example, the perimeter ranging system can provide user node ranging for up to 7-8 levels of a typical building structure. In an example, the control station can include a graphical user interface 122 (GUI) for tracking the end user nodes. The beacon can include a beacon ESA Zigbee module for communicating with the control station via the LAN, generating the RF signals 190 for the antenna array, and providing signals for the beam forming network 178.”).

Regarding claim 16, Rosenbaum further discloses
The method of Claim 6, further comprising: for each of a plurality of different usages of the system responsive to an end-customer, writing separate customized computer code to help configure the FPGA (Col. 30, lines 14-24; “It should be understood that many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”).

Regarding claim 17, Rosenbaum further discloses
The method of Claim 16, further comprising: an original manufacturer building and providing turnkey products to the end-customer (Col. 30, lines 14-24; “It should be understood that many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”; where “off-the-shelf” are turn-key products created in a “original manufacturer building”).

Regarding claim 18, Rosenbaum further discloses
The method of Claim 16, further comprising: a third party customizer providing solutions for the end-customer (Col. 12, lines 31-36, “A RF transceiver using the Zigbee protocol can operate with offset quadrature phase-shift keying (OQPSK) type modulation at 2.4 gigahertz (GHz), which can be acceptable anywhere in the world. Frequencies other than 2.4 GHz can also be considered and implemented to address specific and/or custom needs of clients.”, where “custom needs of clients” implies a third party customizer providing solutions to the customer).

Regarding claim 19, Rosenbaum further discloses
The method of Claim 16, further comprising: the end-customer could making their own custom-version (Col. 30, lines 14-24; “It should be understood that many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”, where “programmable gate arrays” implies the system can be customized by the user).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1) further in view of Mercier (US 20200382903 A1).

Regarding claim 4, the combination of Rosenbaum and Sandford discloses 
The method of Claim 1. Rosenbaum further discloses [Note: what the combination of Rosenbaum and Sandford fails to specifically disclose is strike-through], 
further comprising: 
in situations where GPS is available, the ad hoc network furnishing position and timing of each of the plurality of pucks and bricks (Col. 17, lines 43-55, “As part of the dual ranging capability, the beacon 110 can provide information about beacon's attitude (positioning) and pointing direction. Different sensors, such as a GPS receiver, can be used to gather attitude and/or pointing direction information. The beacon platform can be configured to adjust the beacon's orientation for uneven terrain. The ESA antenna 162 can include an angle of adjustment, so the center of the antenna's scan can be midway up an area (e.g., a building) to be scanned. The attitudes setting for the beacon can include GPS coordinates (e.g., latitude, longitude, or elevation), a horizontal level adjust, an ESA antenna rotational face direction, or an ESA antenna angle adjustment.”, where “time of flight” is also determined and therefore position and timing is furnished for each of the plurality of pucks and bricks) to an adjacent area and until one of the pucks or bricks is located outside of the GPS-denied region (Col. 6, lines 38-58, “The beacons 110A-C (e.g., perimeter beacons) can provide RF ranging and communications modules outside the target operational environment (e.g., on the perimeter). The beacons can configured to scan 140A-C segments of an arc (e.g., a raster scan pattern) with a narrow radio frequency (RF) beam and receive a response signal from an end user node in at least one segment. Each segment of the arc is scanned at a specified time interval. For example, each segment may represent 2 degrees (2°) in the arc and the arc may represent a section of a circle or sphere to be scanned, such as 120 degrees (using spherical coordinates). Although 2° per segment can be useful, arc segments can functionally range from about 0.2° to about 20°. The raster scan pattern can include increments in two axes, such as horizontal and vertical axes. Additional beacons can provide an expandable network to meet the size of a perimeter-of-interest. One beacon can be capable of a total geographical-location (geo-location) capability. However, two to hundreds of beacons can be used depending on the perimeter size or area to be covered. Additional beacons can improve location accuracy.”); and 


Mercier discloses, 
the one puck or brick outside the GPS denied region conveying GPS info to all pucks and bricks (Paragraph 0049, “Determining that GPS signals are not available occurs after the determination of the last known position of the platform 12. Stated otherwise, the determination of the last known position of the platform 12 may be provided by GPS signals, and, after the determination of the last known position of the platform 12, GPS signals may be jammed, blocked, or otherwise degraded and the platform 12 would then rely on the system 10 for navigation and/or location and/or position and/or geolocation applications. The detector 14 may not receive any GPS signals, for example, if the platform 12 enters a GPS-denied environment, and, in this case, the last known position of the platform 12 may be entered manually into the at least one processor 18 or otherwise provided to the platform 12 in any suitable manner.”, where using the last known GPS position for geolocation application means that the GPS data is conveyed to other sensors in the network as geolocation is relative to other sensors.).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Mercier to incorporate the feature of: the one puck or brick outside the GPS denied region conveying GPS info to all pucks and bricks. All these arts are considered analogous as they all disclose the use of multiple transceivers (i.e. sensors) to location information in GPS denied areas. The combination of Rosenbaum and Sandford discloses the feature of placing transceivers in a perimeter of interest and outside of a perimeter of interest. Here we can understand that the perimeter of interest is extending so that some areas have GPS availability while others do not. This is also implied where Rosenbaum discloses the use of a GPS receiver to obtain position information in the citations above. However, the combination of Rosenbaum and Sandford does not specifically discloses the feature of a transceiver being outside of the GPS-denied area to convey GPS information to other transceivers. This feature is disclosed by Mercier in the citations shown above. Mercier specifically discloses the feature of obtaining a “last known” position of a transceiver and then using that “last known” position from the GPS signal to perform geolocation. To perform geolocation this “last known” GPS information would have to be “conveyed” to the other sensors in the scene as geolocation is relative location. Therefore, it would have been obvious to incorporate such a feature as disclosed by Mercier into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would allow for position determination of a sensors in a GPS-denied environment and lead to a more efficient system.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1) further in view of Rofougaran (US 20080080455 A1).

Regarding claim 7, the combination of Rosenbaum and Sandford discloses
The method of Claim 1. Rosenbaum further discloses [Note: what the combination of Rosenbaum and Sandford fails to disclose is strike-through],
further comprising: 
configuring the bricks and pucks to comprise a floating point gate array (FPGA) to manage the low-level processing and communications functions (Col. 30, lines 14-24, “It should be understood that many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”); 
an Analog2Digital/Digital2Analog converter handling the incoming and outgoing signals through the transceiver (Fig. 8, the ADC 360 is handling the incoming and outgoing signals through the transceiver (i.e. beacon 110)); and 
a bidirectional receive/transmit switch (Col. 18, lines 24-33, “The ESA antenna can include signal splitters/summers 168, phase shifters 170, attenuators 172, and radiator elements 164. Each components can be bi-directional to allow for both transmit and receive. In an example, the Zigbee protocol can be used to provide for pulsed switching time intervals between transmit and receive at closely spaced frequencies. Pulsed switching time interval can reduce filtering and provide compatibility to a single port antenna with dual transmit and receive functionality.”) 

Rofougaran discloses, 
a bidirectional receive/transmit switch feeding an adaptive bandpass filter (Fig. 3D discloses a Zigbee terminal where a bi-direction switch 385 feeds adaptive bandpass filters 383a and 383b).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Rofougaran to incorporate the feature of: a bidirectional receive/transmit switch feeding an adaptive bandpass filter. All these arts are considered analogous as they all disclose transceiver designs for wireless communications. The combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above of using a bidirectional switch feeding into an adaptive bandpass filter. Rosenbaum does disclose the use of a Zigbee module and also discloses the feature of using a bidirectional switch, however, Rosenbaum fails to specifically disclose an adaptive bandpass filter coupled with the bidirectional switch. Another reference Rofougaran discloses the feature of a Zigbee module to include a bidirectional switch feeding into adaptive bandpass filters. Therefore, it would have been to incorporate such a feature as disclosed by Rofougaran into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would lead to a more efficient system.

Regarding claim 8, the combination of Rosenbaum and Sandford discloses
The method of Claim 7. Rosenbaum further discloses [Note: what the combination of Rosenbaum and Sandford fails to disclose is strike-through],
further comprising: 
the FPGA performing low level processing (Col. 30, lines 14-24, “It should be understood that many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”) thereby assessing and calculating a timing of the components within the ad-hoc network (Col. 10, lines 18-23, “A RF and direct current (DC) signal flow can be used to control the direction of the pulsed signal, and timing can be used to hold a position for round trip signal path plus a guardband time before proceeding to the next scanning angle (e.g., segment) in the arc.”); and 
sending the timing through the DSPs to the beam formers (Col. 10, lines 18-23, “A RF and direct current (DC) signal flow can be used to control the direction of the pulsed signal, and timing can be used to hold a position for round trip signal path plus a guardband time before proceeding to the next scanning angle (e.g., segment) in the arc.”) 

Rofougaran discloses, 
sending the timing (Fig. 3D, the timing is provided by antenna controller 393) through the DSPs (Paragraph 0088, “The ZigBee radio portion 375 in the ZigBee/cellular/BT/WLAN coexistence terminal 373 may comprise suitable logic, circuitry, and/or code that may be enabled to process ZigBee protocol data for communication. The antenna controller 393 may comprise suitable logic, circuitry, and/or code that may be enabled to generate at least the TX_CTL and/or COEX_CTL control signals for configuring the station to receive and/or transmit ZigBee protocol data and at least one of: cellular, Bluetooth, and WLAN protocol data. As shown, the ZigBee radio portion 375 may comprise separate ports for transmission (Tx) and/or reception (Rx) of ZigBee packet traffic. However, a single TX/RX port may also be utilized for ZigBee communication. The ZigBee radio portion 375 may be enabled to generate and/or receive at least one priority signal 379 for controlling and/or scheduling collaborative communication with the cellular/BT/WLAN radio portion 377.”, therefore, the antenna controller includes a DSP) to the beam formers (Fig 3D to beamformers 381a or 381B) through to the band pass filters (Fig. 3D through band pass filters 383a or 383b).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Rofougaran to incorporate the feature of: sending the timing through the DSPs to the beam formers through to the band pass filters. All these arts are considered analogous as they all disclose transceiver designs for wireless communications. The combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above that are strike-though. However, Rosenbaum does disclose the use of the Zigbee module and also disclose the feature of using an FPGA programmed to perform the functionality of the system. Another reference Rofougaran discloses the feature of a Zigbee module to include the other features disclosed in claim 8. Therefore, it would have been to incorporate such a feature as disclosed by Rofougaran into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would lead to a more efficient system.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1) further in view of CHANG (US 20210316743 A1).

Regarding claim 9, the combination of Rosenbaum and Sandford discloses [Note: what Rosenbaum and Sandford fails to specifically disclose is strike-through]
The method of Claim 1, 


CHANG discloses, 
further comprising: 
configuring the plurality of bricks to be substantially rectangular (Paragraph 0054, “FIG. 6D shows an integrated fiducial marker 600 having the 3D structure 610 integrated with the fiducial marker 400, in accordance with an embodiment of the present teaching.”, where the fiducial markers a therefore substantially rectangular) such that once the ad- hoc network is activated, the bricks are mountable on a vertical surface and then remain stationary (Fig. 6D, as the markers are rectangular shape, they are “mountable on a vertical surface” to remain stationary).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Chang to incorporate the feature of: configuring the plurality of bricks to be substantially rectangular such that once the ad- hoc network is activated, the bricks are mountable on a vertical surface and then remain stationary. All these arts are considered analogous as they all disclose the use of multiple transceivers (i.e. sensors) to maintain relative positioning for geolocation. However, the combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above of specifying the shape of the markers (i.e. sensors) to be rectangular in shape. This feature is disclosed by Chang. Therefore, it would have been to incorporate such a feature as disclosed by Chang into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would allow for a more stable and secure placement of the sensors.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1) further in view of SHEN (CN 104223507 A).

Regarding claim 10, the combination of Rosenbaum and Sandford discloses [Note: what the combination of Rosenbaum and Sandford fails to disclose is strike-through]
The method of Claim 1, 

SHEN discloses, 
further comprising: configuring the plurality of pucks in a round disc-shape suitable to be sewn into clothing worn by the workers (Fig. 3, depicts the GPS module accessory to be round in shape and suitable to be sewn onto clothing worn by people).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with SHEN to incorporate the feature of: configuring the plurality of pucks in a round disc-shape suitable to be sewn into clothing worn by the workers. All these arts are considered analogous as they all disclose the use of transceivers (i.e. sensors) to achieve GPS location information. However, the combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above of specifying the shape of the pucks to be round and “suitable” to be sewn onto clothing. This feature is disclosed by Shen which discloses a round shaped GPS tracking accessory that is sewn onto clothing. Therefore, it would have been to incorporate such a feature as disclosed by Shen into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would allow for a more stable and secure placement of the sensors on clothing of workers.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (US 9689955 B2) in view of Sandford (US 20190302276 A1) further in view of Rhoads (US 20090313370 A1).

Regarding claim 14, the combination of Rosenbaum and Sandford discloses [Note: what the combination of Rosenbaum and Sandford fails to specifically disclose is strike-through] 
The method of Claim 5, 

Rhoads discloses, 
further comprising: the system clock achieving an accurate reliable time-base, not varying whatsoever, thereby achieving solid communications between all bricks and pucks in the ad-hoc network (Paragraph 0368, “In this embodiment, the system clock is defined as the average of the node clocks. Skilled persons will appreciate that many other system clock determination techniques are possible. For example, if one of the system nodes operates with an atomic clock, that clock can establish the system clock with extremely small clock drift. Also, in this embodiment, the first four nodes are specified as fixed fiducial nodes. They are placed in fixed and known locations and can provide a reference for the solution of other node(s). Additional equations are added to the system of equations described above to provide this clock and location determination.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Rhoads to incorporate the feature of: the system clock achieving an accurate reliable time-base, not varying whatsoever, thereby achieving solid communications between all bricks and pucks in the ad-hoc network. All these arts are considered analogous as they all disclose the use of transceivers (i.e. sensors) to achieve GPS location information. However, the combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above of using an a system clock which has a very low clock drift. This feature is disclosed by Rhoads when Rhoads discloses the use of using an atomic clock for the system clock. Therefore, it would have been to incorporate such a feature as disclosed by Rhoads into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would allow for a very accurate system clock. 

Regarding claim 15, the combination of Rosenbaum and Sandford discloses [Note: what the combination of Rosenbaum and Sandford fails to specifically disclose is strike-through]
The method of Claim 14, 

Rhoads discloses, 
further comprising: using a chip-scale atomic clock for the system clock (Paragraph 0368, “In this embodiment, the system clock is defined as the average of the node clocks. Skilled persons will appreciate that many other system clock determination techniques are possible. For example, if one of the system nodes operates with an atomic clock, that clock can establish the system clock with extremely small clock drift. Also, in this embodiment, the first four nodes are specified as fixed fiducial nodes. They are placed in fixed and known locations and can provide a reference for the solution of other node(s). Additional equations are added to the system of equations described above to provide this clock and location determination.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Rosenbaum and Sandford with Rhoads to incorporate the feature of: using a chip-scale atomic clock for the system clock. All these arts are considered analogous as they all disclose the use of transceivers (i.e. sensors) to achieve GPS location information. However, the combination of Rosenbaum and Sanford fails to specifically disclose the features mentioned above of using an atomic clock (i.e. chip-scale atomic clock) as the system clock. This feature is disclosed by Rhoads when Rhoads discloses the use of using an atomic clock for the system clock. Therefore, it would have been to incorporate such a feature as disclosed by Rhoads into the invention as disclosed by the combination of Rosenbaum and Sandford. The incorporation of such a feature would allow for a very accurate system clock. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648